F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        MAY 10 2005
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

      Plaintiff,

 v.

 DONALD LaCRUCE MILLER,

      Defendant,


 MGB ASSOCIATES, an irrevocable                        No. 03-7093
 trust, MARSHA R. TURNER, for the                    (E.D. Oklahoma)
 benefit of JAYDON TURNER and                     (D.C. No. CR-02-23-S)
 SHADOE TURNER, GAYLON
 MILLER and BRITTAIN MILLER,

 Forfeiture Respondents - Appellants,

 v.

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee.



                             ORDER AND JUDGMENT *




      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgment; nevertheless, an order and
judgment may be cited under the terms and conditions of the 10 th Cir. R. 36.3.
Before EBEL, O’BRIEN, Circuit Judges, and STEWART, District Judge. **



STEWART, District Judge.



      Pursuant to Rule 42(b), Fed. R. App. P., and the stipulation submitted by

the parties, this appeal has been settled and is hereby dismissed as moot. The case

is remanded to the district court with instructions to dismiss the case. Each party

shall bear its own costs and the mandate shall issue forthwith.




      **
             The Honorable Ted Stewart, District Judge, District of Utah, sitting
by designation.

                                        -2-